Dykman, J., (concurring.)
This was a reference under the statute of a •disputed claim of the plaintiff against the administrator of the defendants. The plaintiff was a son of the testator, and, with his family, occupied a portion of his father’s dwelling-house in Suffolk county, from 1868 until his .father’s death, in 1885; and this claim is for services during that period, and for materials furnished in building, and work performed in the erection of •certain buildings. The referee has found that the materials were furnished for the building, and the work was performed; that the labor was not performed by the plaintiff under an agreement with his father, nor were the materials furnished or money paid for labor performed by other parties by authority or under the order or direction of the testator, and that the plaintiff is not entitled to recover therefor. The report is sustained by the proof. The plaintiff falls within the line of decisions in this state respecting services performed *221by members of the same family, where no implied promise to pay therefor is raised by the law, and the report of the referee is justified by that class of cases.
The judgment should therefore be affirmed, with costs.